Citation Nr: 1135248	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  09-20 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from September 1943 to August 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which declined to reopen the claim for service connection for bilateral hearing loss

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010); 38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran testified before the undersigned in October 2010.  A transcript of the hearing is of record.

This case was reopened and remanded by the Board in January 2011 for further development.  The Board is satisfied as to substantial compliance with its January 2011 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included obtaining VA treatment records from the Port Charlotte Community-Based Outpatient Clinic in Port Charlotte, Florida, dated from September 2008 to the present.  As such, the case is now ready for disposition. 


FINDING OF FACT

Bilateral hearing loss is not shown to have its onset in-service or within one year of service discharge and it not otherwise shown to be causally or etiologically related to service or to any service-connected disability.  





CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated during active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154, 5103, 5103A, 5107A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  However, the appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  See Sanders v. Shinseki, 129 S.Ct. 1696 (2009).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in April 2008 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The RO also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A.. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained service records and VA treatment records.  The Veteran submitted private treatment records and written statements in support of his claim.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge in October 2010.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the October 2010 hearing, the undersigned Veterans Law Judge identified the issue on appeal.  Also, information was solicited regarding the onset of his hearing loss disability, his post-service history of hearing loss, and whether there were any outstanding medical records available.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issue material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the appellant's claim for service connection.  Indeed, the claim was subsequently remanded to in order to obtain additional VA treatment records that had not been associated with the claims file.  The Board therefore finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

Next, a specific VA medical opinion pertinent to the issue on appeal was obtained in January 2009.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is more than adequate, as it is predicated on a full reading of the private and VA medical records in the Veteran's claims file.  It considers all of the pertinent evidence of record and the statements of the appellant, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a Veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including other organic diseases of the nervous system, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2010).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

The Board notes that 38 C.F.R. § 3.310 was amended effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  

In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) evidence, generally medical, establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §3.385 (2010).

The Board points out that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event. However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. 
§ 3.102.

Here, by way of history, the Veteran's original claim for service connection for bilateral hearing loss, claimed as secondary to his service-connected otitis externa, was denied in a November 1981 rating decision.  The RO determined, in pertinent part, that the Veteran did not have hearing loss related to active service because the evidence did not show hearing loss until many years after service and did not establish any relationship between hearing loss and otitis externa.  The Veteran did not appeal the November 1981 decision and it became final.

In July 2000, the Veteran filed to reopen his claim for entitlement to service connection for bilateral hearing loss.  However, in a December 2000 rating decision, the RO found that new and material evidence sufficient to reopen the claim was not submitted, as it did not establish that bilateral hearing loss was related to otitis externa, nor did it show that hearing loss existed during service.  The Veteran did not appeal the July 2000 decision and it became final.

The Veteran most recently filed to reopen his claim for service connection for bilateral hearing loss in April 2008.  The claim was denied in a July 2008 rating decision; however, the Board reopened the claim in a January 2011 decision and remanded it back to the RO for additional development and de novo review.

Service treatment records are void of findings or diagnoses of bilateral hearing loss for VA purposes.  At the time of his August 1946 Report of Physical Examination at discharge, the Veteran scored 20/20' on his coin click test and 15/15' on his whispered voice test.  The Veteran's service records reveal that he served as a combat air crewman during his period of active service.

In August 1946, the Veteran filed a claim for service connection for multiple disabilities including a cyst and the residuals of an ear fungus.  He made no mention of hearing loss at that time.  Parenthetically, the Veteran was found to have fungus on his left ear and was awarded service connection for otitis externa.    

Then, in August 1948, the Veteran was afforded a VA examination for the purpose of assessing the nature and severity of his service related disabilities.  He complained of ear pain and fungus.  There was no reference to hearing loss.  Moreover, on examination, his hearing was assessed to be within normal limits.  

Post-service evidence of a hearing disability was not received until October 1980, when the Veteran filed a claim for entitlement to service connection for bilateral hearing loss.  In this claim, he indicated that he suffered from hearing loss since his period of active duty, but that it had recently worsened.  

The Veteran was afforded a VA examination in October 1981, at which time he was diagnosed with mild-to-moderate sensorineural bilateral hearing loss.  The examination report documented pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
45
N/A
60
LEFT
35
40
65
65
70


The Veteran's average pure tone threshold was 38 decibels in his right ear and 47 decibels in his left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 88 percent in the left ear.  No opinion was given with regard to the hearing loss disability.  Parenthetically, as the October 1981 VA examination represents the first diagnosis of hearing loss for VA purposes, which is many years post-service, the presumption of service connection as per 38 C.F.R. §§ 3.307 and 3.309 is not warranted.  

Private treatment records dated in July 2000 diagnosed the Veteran with sensorineural hearing loss.  However, otoscopic examination demonstrated that his ear canals were clear and that his tympanic membranes were normal and intact.  

The Veteran was afforded a VA audiological examination in January 2009, at which time he was diagnosed with mild-to-severe bilateral sensorineural hearing loss.  The examiner conceded that the Veteran sustained in-service acoustic trauma, and noted that the Veteran denied any subsequent civilian or recreational noise exposure, even though he worked in the printing industry as a pressman and line operator for 42 years.  The examination report documented pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
45
60
70
70
75
LEFT
50
70
80
80
80

The Veteran's average pure tone threshold was 68.75 decibels in his right ear and 77.5 decibels in his left ear.  Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 76 percent in the left ear.  Otoscopic examination revealed clear ear canals and normal tympanic membranes.  

The examiner opined that the Veteran's hearing loss was not related to his period of active service.  The examiner explained that the normal findings on the Veteran's whispered voice test at separation in August 1946 could not be considered as evidence of normal hearing because these tests are subjective and insensitive to high-frequency hearing loss.  However, the examiner indicated that the fact that the Veteran's separation physical failed to detect any high-frequency hearing loss could not be ignored, and that there was no evidence in the record suggesting that the Veteran acknowledged auditory injuries during the separation examination when given the opportunity to do so.  The examiner could not determine whether subsequent occupational or recreational noise exposure contributed to his current hearing threshold levels, but noted that the Veteran did work around machines in the printing business for 42 years.  The examiner also noted that the Veteran had poorly-controlled, nonservice-connected diabetes, and that the National Institute of Health recognizes a strong and consistent link between diabetes and hearing impairment across all frequencies with a stronger association in the high frequency range.  

In an April 2009 addendum, the examiner further opined that the Veteran's current hearing loss was not caused by or otherwise related to his service-connected otitis externa because he did not exhibit conductive hearing loss secondary to canal occlusion.  

Private audiological treatment records dated in August 2007, April 2008, and January 2011 reveal evidence of hearing loss and hearing aid usage; however, they do not discuss the etiology of that hearing loss.  Correspondence from a private audiologist dated in April 2009 indicated that the Veteran suffered from moderate-to-severe bilateral symmetric sensorineural hearing loss that did not reveal a typical noise-induced hearing loss configuration.  However, an audiological examination report attached to the correspondence indicated that the examiner was unable to "rule out" noise associated with the Veteran's military history as a contributing factor to hearing loss.

The Board notes that VA outpatient treatment records from November 2000 to March 2011 show treatment for the Veteran's hearing loss, but do not address the etiology of the hearing loss.  They do however, indicate that the Veteran denied both occupational and recreational noise exposure, and that he endorsed a history of military noise exposure as an aerial gunner.  

The Veteran also provided written statements and Travel Board hearing testimony in October 2010.  This information indicated, in pertinent part, that while in service, he was exposed to acoustic trauma during service in the form of PV-1 Ventura bomber planes, twin 50-calibre machine guns, loud speakers, sniper fire, and twin engine planes.  Furthermore, he again expressed that he was not exposed to any loud noises during his subsequent civilian career.  His spouse also submitted a written statement dated in June 2007 describing his current hearing loss but not opining as to its etiology.  

As an initial matter, the Board notes that the various VA and private audiological examination results have reflected bilateral hearing loss for VA purposes as defined by 38 C.F.R. § 3.385.  Shedden element (1) is therefore met.

The Board has also considered the Veteran's statements concerning in-service noise exposure as well as his documented duty assignments.  As mentioned above, giving due consideration to the places, types, and circumstances of his service, noise exposure is conceded.  38 U.S.C.A. § 1154(a).  In-service incurrence of injury is therefore met as to bilateral hearing loss.  Accordingly, Shedden element (2) is satisfied as to these claims.  

A finding of a nexus between the Veteran's current bilateral hearing loss disability and in-service noise exposure/acoustic trauma is still needed to satisfy Shedden element (3).  The preponderance of the evidence weighs against this aspect of the Veteran's appeal.  

In so finding, the Board acknowledges that the April 2009 private audiologist indicated that he was unable to rule out noise associated with the Veteran's military history as a contributing factor to hearing loss.  As an initial matter, the Court has consistently found speculative opinions to lack probative value.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical possibilities and unsupported medical opinions carry negligible probative weight).  The Court has held that medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  As such, the audiologist's inconclusive statement is found to be of little probative value.  

By contrast, the January 2009 VA audiologist concluded in her report that bilateral hearing loss was not the result of acoustic trauma incurred during military service.  The examiner noted her extensive review of the claims file and cited a complete rationale for her stated opinion, noting that the Veteran's separation physical failed to detect any high-frequency hearing loss, and there was no evidence in the record suggesting that the Veteran acknowledged auditory injuries during the separation examination when given the opportunity to do so.  The examiner also named the Veteran's subsequent civilian occupation in the printing business for 42 years and his nonservice-connected diabetes as possible causes of his current hearing loss disability.  Furthermore, in her April 2009 addendum, the examiner opined that the Veteran's current hearing loss was not caused by or otherwise related to his service-connected otitis externa because he did not exhibit conductive hearing loss secondary to canal occlusion.

Under these circumstances, the Board concludes that the VA audiologist's January 2009 and April 2009 findings constitute the most probative (persuasive) evidence on the question of whether the Veteran's claimed bilateral hearing loss was incurred as a result of in-service events, to include noise exposure and acoustic trauma, or related to his service-connected otitis externa.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the responsibility of the BVA to assess the credibility and weight to be given the evidence.") (citing Wood v. Derwinski, 1 Vet. App. 190, 192- 93 (1992)); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

Evidence of record also includes the Veteran's statements asserting continuity of bilateral hearing loss symptomatology since discharge as well as a nexus between his claimed hearing loss disorder and in-service noise exposure/acoustic trauma.  

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

In this case, the Veteran is competent to report symptoms such as bilateral hearing loss because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  

The Board finds that the Veteran's reported history of hearing loss symptomatology since active service, while competent, is nonetheless not credible, as it is inconsistent with the other evidence of record.  While he stated that his hearing loss began in service, his service discharge examination report was absent of any complaints or findings of hearing loss.  Moreover, as discussed, the Veteran made no reference to hearing loss when he filed his original claim for service connection in 1946.  Further, and of significant import, the Board notes that the Veteran again made no reference to hearing loss was he was examined in 1948, although he complained of other ear symptomatology, and that his hearing was noted to be normal at the time of the 1948 examination.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  Indeed, post-service evidence does not reflect any complaints or treatment related to the claimed hearing loss and tinnitus until 1981, many years following his separation from active service in August 1946.  The Board also cannot ignore the significance of the fact that the Veteran first filed his claim for service connection in June 1981, several decades after leaving service.  Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).

For the foregoing reasons, the claim for service connection for bilateral hearing loss must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied.


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


